Title: To John Adams from Timothy Pickering, 2 August 1822
From: Pickering, Timothy
To: Adams, John


				
					Sir,
					Salem August 2. 1822.
				
				As no act of the Congress of the Thirteen United American Colonies was so distinguished as that by which their Independence of Great Britain was declared, the most particular history of that transaction will probably be sought for; not merely as an interesting curiosity, but to do substantial justice to the abilities and energy of the leaders in that great measure.By the public journals it appears that on the 7th of June 1776, certain resolutions respecting Independency, were moved and seconded; and that on the 10th, the first resolution, “that the United Colonies are, and of right ought to be free and independent states,” was adopted; and the next day, the committee for preparing the declaration to that effect, was chosen, consisting of “Mr. Jefferson, Mr. J. Adams, Mr. Franklin, Mr. Sherman and Mr. R. R. Livingston.” Mr. Jefferson being first on the list, became the chairman. This, considering the composition of the committee, and that Mr. Jefferson was the youngest man, would appear remarkable. Mr. Charles Lee, who married a daughter of R. H. Lee, once gave me this account: That Mr. Lee having moved the resolution for declaring the Colonies independent, would, according to the usual course, have been elected chairman of the committee for preparing the declaration; but sickness in his family caused him to return home.—Mr. Jefferson, another Virginian, was then chosen to supply his place.By Dr. Ramsay’s history of the revolution, it appears that R. H. Lee moved the resolution, and that it was seconded by you. This, I have always supposed, was done by previous concert: it being the policy of the Massachusetts Delegates (as Mr. Samuel Adams once told me) to cultivate the best harmony with those of Virginia, and in great measures to get her to take the leading step. This flattered the pride of the Ancient Dominion, and obtained a pledge of her perseverance. That Massachusetts should second the resolution was to be expected: she was then deemed the second in power among the Colonies; and not behind any of them in bold & decided measures.It was in the natural order of proceeding for the whole committee to meet & discuss the subject; & after mature deliberation, to decide on the principles or propositions which should constitute the basis of the declaration; and to refer the making of the draught to the chairman, or to a sub-committee.—The late Chief Justice Parsons once told me, that in conversing on this subject, you informed him, that you and Mr. Jefferson were the sub-committee to prepare the declaration, and that you left to Mr. Jefferson the making of the draught.Some years ago, a copy of the declaration as reported to Congress, was put into my hands by some one of the Lee family. It was in Mr. Jefferson’s hand-writing, and inclosed in a short letter from him to R. H. Lee, together with a copy of the declaration as amended in Congress. The amendments consisted chiefly in striking out: and about one fourth part of the whole was struck out—manifestly to the mortification of Mr. Jefferson; for in his letter to Mr. Lee he says—“You will judge whether it is the better or the worse for the critics.” Accurate copies of the reported declaration & the letter, I lodged a few years ago with the Historical Society in Boston.To me, the alterations made in Congress seemed important and substantial amendments—pruning the declaration of superfluous and comparatively feeble branches, and presenting it in a more distinct and dignified form. But I was at a loss to account for the committee’s letting it be reported in the shape in which Mr. Jefferson had presented it to them. The solution could be merely conjectural. I supposed the other members of the committee saw its faults, and the practicability of advantageous amendments; but that observing a strong attachment of the parent to his offspring, it was concluded to let it pass into Congress; relying on the requisite amendments being there moved and carried. And perhaps intending to suggest the most material to other members, from whom motions for that purpose would be less invidious; the bearing would then be on the whole committee, and not on the chairman alone.After all, the declaration does not contain many new ideas. It is rather a compilation of facts & sentiments stated and expressed during the preceding eleven years, by those who wrote, & vindicated the rights of the Colonies, including the proceedings of the Congress of 1774; that is from the year of the stamp act to the commencement of the war. The great merit of any compilation consists in the lucid and forcible arrangement of the matter. The reported declaration was evidently enfeebled by its redundances.—Yet there is no end of the praises of Mr. Jefferson as the author of the declaration of independence:—if he had been the author of our independence itself, he could hardly have been more eulogized.—I have thought it desirable that the real facts in this case should be ascertained. You alone can give a full statement of them—to be communicated to whom you think proper. To arrive at Truth, and to assure to every one his just portion of applause, are the sole objects of these remarks.I have the honour to be, / very respectfully, Sir, / your obedt. Servant, 
				
					Timothy Pickering.
				
				
			